DETAILED ACTION


This office action is responsive to the Applicant’s claim amendment filed on 05/06/2022.

Response to Arguments
Applicant’s arguments, filed on 05/06/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 5 and 15 have been withdrawn. 

Applicant’s arguments, filed on 05/06/2022, with respect to claim rejections under 35 USC § 103, have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Jung et al.(US 2020/0145062 A1) and Belleschi et al. (US 2021/0194642 A1).
Consider claim 1:
John Wilson discloses a method comprising: 
receiving, by a wireless device, a first indication indicating a transmission configuration indication (TCI) state index is associated with (see paragraph 0006, where John Wilson describes a first wireless communication device that receives a transmission configuration indicator):
a first TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a first beam information), of a first antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas); and
a second TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a second beam information), of a second antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas);
receiving a second indication indicating the TCI state index (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is received, the transmission configuration indicator indicates the first beam information and the second beam information; see paragraph 0083, where John Wilson describes that information may be represented using commands); 
determining, based on the first indication, the first TCI state and the second TCI state associated with the TCI state index indicated in the second indication (see paragraph 0006, where John Wilson describes that the first wireless communication device receives the first beam information and the second beam information which are indicated by the transmission configuration indicator; see paragraph 0083, where John Wilson describes that information may be represented using commands);
transmitting, via the first antenna panel, one or more first signal based on the first TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information; see paragraph 0008, where John Wilson describes that the first uplink control signal is transmitted via the one or more antennas); and
transmitting, via the second antenna panel, one or more second signal based on the second TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a second uplink control signal based on the second beam information; see paragraph 0008, where John Wilson describes that the second uplink control signal is transmitted via the one or more antennas).
John Wilson does not specifically disclose: (1), the first indication is a medium access control control element (MAC CE) indicating the TCI state, (2), the second indication is a downlink control information (DCI) indicating the TCI state, and (3), the first signal is first transport blocks and the second signal is second transport blocks.
Regarding (1) and (2), Jung teaches: a medium access control control element (MAC CE) indicating a TCI state (see paragraph 0068, where Jung describes that a transmission configuration indicator (TCI) state activation medium access control-control element (MAC CE) can be received, which activates a selected subset of TCI states), and a downlink control information (DCI) indicating the TCI state (see paragraph 0026, where Jung describes that for UE-specific MAC CE, a TCI state is mapped to DCI Transmission Configuration Indication field and is sent to the specific UE).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first indication is a medium access control control element (MAC CE) indicating the TCI state, and the second indication is a downlink control information (DCI) indicating the TCI state, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).
 Regarding (3), Belleschi teaches: a control signal is transmitted in one or more transport blocks (see paragraph 0038, where Belleschi describes that a base station receives a transport block in an uplink transmission from a wireless device, the transport block comprises control information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first signal is first transport blocks and the second signal is second transport blocks, as taught by Belleschi to modify the method of John Wilson in order to improve quality of service, as discussed by Belleschi (see paragraph 0154).
Consider claim 11:
John Wilson discloses a wireless device (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes a user equipment (UE) 400 in a wireless communication system) comprising: 
one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a processor 402); and
memory storing instructions that, when executed by the one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a memory 404 that stores instructions for the processor 402), cause the wireless device to:
receive a first indication indicating a transmission configuration indication (TCI) state index is associated with (see paragraph 0006, where John Wilson describes a first wireless communication device that receives a transmission configuration indicator):
a first TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a first beam information), of a first antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas); and
a second TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a second beam information), of a second antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas);
receive a second indication indicating the TCI state index (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is received, the transmission configuration indicator indicates the first beam information and the second beam information; see paragraph 0083, where John Wilson describes that information may be represented using commands); 
determine, based on the first indication, the first TCI state and the second TCI state associated with the TCI state index indicated in the second indication (see paragraph 0006, where John Wilson describes that the first wireless communication device receives the first beam information and the second beam information which are indicated by the transmission configuration indicator; see paragraph 0083, where John Wilson describes that information may be represented using commands);
transmit, via the first antenna panel, one or more first signal based on the first TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information; see paragraph 0008, where John Wilson describes that the first uplink control signal is transmitted via the one or more antennas); and
transmit, via the second antenna panel, one or more second signal based on the second TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a second uplink control signal based on the second beam information; see paragraph 0008, where John Wilson describes that the second uplink control signal is transmitted via the one or more antennas).
John Wilson does not specifically disclose: (1), the first indication is a medium access control control element (MAC CE) indicating the TCI state, (2), the second indication is a downlink control information (DCI) indicating the TCI state, and (3), the first signal is first transport blocks and the second signal is second transport blocks.
Regarding (1) and (2), Jung teaches: a medium access control control element (MAC CE) indicating a TCI state (see paragraph 0068, where Jung describes that a transmission configuration indicator (TCI) state activation medium access control-control element (MAC CE) can be received, which activates a selected subset of TCI states), and a downlink control information (DCI) indicating the TCI state (see paragraph 0026, where Jung describes that for UE-specific MAC CE, a TCI state is mapped to DCI Transmission Configuration Indication field and is sent to the specific UE).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first indication is a medium access control control element (MAC CE) indicating the TCI state, and the second indication is a downlink control information (DCI) indicating the TCI state, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).
 Regarding (3), Belleschi teaches: a control signal is transmitted in one or more transport blocks (see paragraph 0038, where Belleschi describes that a base station receives a transport block in an uplink transmission from a wireless device, the transport block comprises control information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first signal is first transport blocks and the second signal is second transport blocks, as taught by Belleschi to modify the method of John Wilson in order to improve quality of service, as discussed by Belleschi (see paragraph 0154).
Consider claim 20:
John Wilson discloses a system (see Fig. 1 and paragraph 0011, where John Wilson describes a wireless communication network) comprising: 
a base station (see Fig. 1 and paragraph 0026, where John Wilson describes that the  wireless communication network comprises a base station 104);
a wireless device (see Fig. 1 and paragraph 0027, where John Wilson describes that the wireless communication network comprises a user equipment (UE) 102) comprising: 
one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a processor 402); and
memory storing instructions that, when executed by the one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a memory 404 that stores instructions for the processor 402), cause the wireless device to:
receive, from the base station, a first indication indicating a transmission configuration indication (TCI) state index is associated with (see paragraph 0006, where John Wilson describes a first wireless communication device that receives a transmission configuration indicator):
a first TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a first beam information), of a first antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas); and
a second TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a second beam information), of a second antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas);
receive, from the base station, a second indication indicating the TCI state index (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is received, the transmission configuration indicator indicates the first beam information and the second beam information; see paragraph 0083, where John Wilson describes that information may be represented using commands); 
determine, based on the first indication, the first TCI state and the second TCI state associated with the TCI state index indicated in the second indication (see paragraph 0006, where John Wilson describes that the first wireless communication device receives the first beam information and the second beam information which are indicated by the transmission configuration indicator; see paragraph 0083, where John Wilson describes that information may be represented using commands);
transmit, to the base station via the first antenna panel, one or more first signal based on the first TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information; see paragraph 0008, where John Wilson describes that the first uplink control signal is transmitted via the one or more antennas); and
transmit, to the base station via the second antenna panel, one or more second signal based on the second TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a second uplink control signal based on the second beam information; see paragraph 0008, where John Wilson describes that the second uplink control signal is transmitted via the one or more antennas).
John Wilson does not specifically disclose: (1), the first indication is a medium access control control element (MAC CE) indicating the TCI state, (2), the second indication is a downlink control information (DCI) indicating the TCI state, and (3), the first signal is first transport blocks and the second signal is second transport blocks.
Regarding (1) and (2), Jung teaches: a medium access control control element (MAC CE) indicating a TCI state (see paragraph 0068, where Jung describes that a transmission configuration indicator (TCI) state activation medium access control-control element (MAC CE) can be received, which activates a selected subset of TCI states), and a downlink control information (DCI) indicating the TCI state (see paragraph 0026, where Jung describes that for UE-specific MAC CE, a TCI state is mapped to DCI Transmission Configuration Indication field and is sent to the specific UE).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first indication is a medium access control control element (MAC CE) indicating the TCI state, and the second indication is a downlink control information (DCI) indicating the TCI state, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).
 Regarding (3), Belleschi teaches: a control signal is transmitted in one or more transport blocks (see paragraph 0038, where Belleschi describes that a base station receives a transport block in an uplink transmission from a wireless device, the transport block comprises control information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first signal is first transport blocks and the second signal is second transport blocks, as taught by Belleschi to modify the method of John Wilson in order to improve quality of service, as discussed by Belleschi (see paragraph 0154).
Consider claims 3 and 13:
John Wilson in view of Jung and Belleschi discloses the invention of claims 1 and 11 above. John Wilson discloses: the first TCI state and the second TCI state are uplink TCI states or downlink TCI states (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas; see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas).
Consider claim 6:
John Wilson in view of Jung and Belleschi discloses the method of claim 1 above. John Wilson discloses: each of the first antenna panel and the second antenna panel is associated with a respective set of TCI states (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information, thus a first set of TCI states, and transmits a second uplink control signal based on the second beam information, thus a second set of TCI states; see paragraph 0008, where John Wilson describes that the uplink control signals are transmitted via the one or more antennas).
	Consider claim 7:
John Wilson in view of Jung and Belleschi discloses the method of claim 6 above. John Wilson does not specifically disclose: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation.
Jung teaches: a respective set of TCI states for each of a first antenna panel and a second antenna panel is mapped with same bit fields of a MAC CE for activation (see paragraph 0026, where Jung describes that a MAC CE consists of a field Ti which is a field that takes on values of either 1 or 0 corresponding to activation or deactivation for a TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).
Consider claim 16:
John Wilson in view of Jung and Belleschi discloses the wireless device of claim 11 above. John Wilson discloses: each of the first antenna panel and the second antenna panel is associated with a respective set of TCI states (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information, thus a first set of TCI states, and transmits a second uplink control signal based on the second beam information, thus a second set of TCI states; see paragraph 0008, where John Wilson describes that the uplink control signals are transmitted via the one or more antennas).
John Wilson does not specifically disclose: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation.
Jung teaches: a respective set of TCI states for each of a first antenna panel and a second antenna panel is mapped with same bit fields of a MAC CE for activation (see paragraph 0026, where Jung describes that a MAC CE consists of a field Ti which is a field that takes on values of either 1 or 0 corresponding to activation or deactivation for a TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Jung et al.(US 2020/0145062 A1) and Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Wang et al. (US 2021/0136702 A1).
Consider claims 4 and 14:
John Wilson in view of Jung and Belleschi discloses the invention of claims 1 and 11 above.  John Wilson discloses: each of the first TCI state and the second TCI state comprises a reference signal (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal; see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal; see paragraph 0035, where John Wilson describes that each uplink signal may have pre-defined region for transmissions of reference signals).
John Wilson does not specifically disclose: a reference signal used to derive spatial relation information for transmitting transport blocks.
Wang teaches: a reference signal used to derive spatial relation information for transmitting transport blocks (see paragraph 0035, where Wang describes that a spatial relation means that parameters for a transmit beam for second reference signal can be derived from information about a receive beam for a first reference signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a reference signal used to derive spatial relation information for transmitting transport blocks, as taught by Wang to modify the method of John Wilson in order to reduce costs, as discussed by Wang (see paragraph 0056).
Consider claims 5 and 15:
John Wilson in view of Jung, Belleschi and Wang discloses the invention of claims 4 and 14 above. John Wilson does not specifically disclose: the reference signal comprises at least one of: a channel state information reference signal (CSI-RS); a synchronization signal/physical broadcast channel (SSB/PBCH) block; or a sounding reference signal (SRS).
Wang teaches: the reference signal comprises at least one of: a channel state information reference signal (CSI-RS); a synchronization signal physical broadcast channel (SSB/PBCH) block; or a sounding reference signal (SRS) (see paragraph 0035, where Wang describes that the reference signal is a synchronization signal block (SSB)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signal comprises at least one of: a channel state information reference signal (CSI-RS); a synchronization signal/physical broadcast channel (SSB/PBCH) block; or a sounding reference signal (SRS), as taught by Wang to modify the method of John Wilson in order to reduce costs, as discussed by Wang (see paragraph 0056).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Jung et al.(US 2020/0145062 A1) and Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Zhou et al. (US 2021/0083833 A1).
Consider claims 8 and 17:
John Wilson in view of Jung and Belleschi discloses the invention of claims 1 and 11 above.  John Wilson does not specifically disclose: the DCI comprising a bitfield indicating the TCI state index.
Zhou teaches: a DCI comprising a bitfield indicating the TCI state index (see Fig. 4 and paragraph 0020, where Zhou describes a downlink MAC CE; see Fig. 4 and paragraph 0046, where Zhou describes that the MAC CE has 128 bits denoted by Ai, where 1 ≤ i ≤ 128, i in Ai denotes an index of a corresponding TCI state).     
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the command comprises a downlink control information comprising a bitfield indicating the TCI state index, as taught by Zhou to modify the method of John Wilson in order to flexibly change the target TCI state, as discussed by Zhou (see paragraph 0015).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Jung et al.(US 2020/0145062 A1) and Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Raghavan et al. (US 2020/0314934 A1).
Consider claims 9 and 18:
John Wilson in view of Jung and Belleschi discloses the invention of claims 1 and 11 above.  John Wilson does not specifically disclose: the TCI state index indicates a same TCI state index for each of the first antenna panel and the second antenna panel.
Raghavan teaches: a same TCI state index for each of a first antenna panel and a second antenna panel (see paragraph 0094, where Raghavan describes antenna panels associated with one single TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the TCI state index indicates a same TCI state index for each of the first antenna panel and the second antenna panel, as taught by Raghavan to modify the method of John Wilson in order to improve dynamic switching, as discussed by Raghavan (see paragraph 0006).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Jung et al.(US 2020/0145062 A1) and Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Takeda et al. (US 2022/0039129 A1).
Consider claims 10 and 19:
	John Wilson in view of Jung and Belleschi discloses the invention of claims 1 and 11 above. John Wilson does not specifically disclose: transmitting, via the first antenna panel, the one or more first transport blocks with a same spatial domain transmission filter as used for a transmission or a reception of a first reference signal (RS) of the first TCI state.
	Takeda teaches: transmitting, via a first antenna panel, one or more first transport blocks with a same spatial domain transmission filter as used for a transmission or a reception of a first reference signal (RS) of a first TCI state (see paragraphs 0047-0048, where Takeda describes that a UE transmits data using a spatial domain filter same as the spatial domain filter for receiving reference signal CSI-RS; see paragraph 0196, where Takeda describes that data is encoded into transport blocks; see paragraph 0026, where Takeda describes that information regarding a reference signal is indicated in TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting, via the first antenna panel, the one or more first transport blocks with a same spatial domain transmission filter as used for a transmission or a reception of a first reference signal (RS) of the first TCI state, as taught by Takeda to modify the method of John Wilson in order to appropriately control a TCI state, as discussed by Takeda (see paragraph 0007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Jung et al.(US 2020/0145062 A1) and Belleschi et al. (US 2021/0194642 A1), as applied to claim 1 above, and further in view of Cheng et al (US 2020/0229098 A1).
Consider claim 21:
John Wilson in view of Jung and Belleschi discloses the invention of claim 1 above. John Wilson does not specifically disclose: receiving a radio resource control (RRC) that associates the first antenna panel with a first set of TCI states and the second antenna panel with a second set of TCI states.
Cheng teaches: receiving a radio resource control (RRC) that associates a first antenna panel with a first set of TCI states and a second antenna panel with a second set of TCI states (see paragraph 0140, where Cheng describes that a user equipment (UE) receives a Radio Resource Control (RRC) signal from a base station (BS), the UE turns on one antenna panel for power saving according to the received RRC; see paragraph 0079, where Cheng describes that in power saving state, each of the UE’s antenna panel 1 and antenna panel 2 is associated with one TCI states; see paragraphs 0080-0081, where Cheng describes that the UE uses the active antenna panel to perform uplink (UL) transmission).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a radio resource control (RRC) that associates the first antenna panel with a first set of TCI states and the second antenna panel with a second set of TCI states, as taught by Cheng to modify the method of John Wilson in order to have minimum scheduling offset for power saving, as discussed by Cheng (see paragraphs 0007-0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631